Per Curiam.

Defendant appeals from a judgment of conviction rendered by a city magistrate sitting as a Court of Spe-
*497cial Sessions. Defendant was convicted of the crime of leaving the scene of an accidmt without reporting it in violation of the Vehicle and Trafile Law (§ 70, subd. 5-a). He was sentenced to pay a fine of $50 or to serve fifteen days in the city prison and his license to drive was revoked.
The city magistrate’s conceded failure to advise defendant, who was represented by counsel, of his right to “be tried by a court of special sessions ” (N. Y. City Crim. Cts. Act, 5 131) deprived the magistrate of jurisdiction to proceed with the trial. Section 131 of the New York City Criminal Courts Act now requires that the defendant be advised of this right, and such advice having been given, the defendant may at any time, before the court hears any testimony upon the trial, demand to be tried by the Court of Special Sessions. “ Before the defendant in a criminal proceeding may be held to have waived the important right to trial before a court of special sessions constituted as provided in the statute it is essential that every requirement of law shall have been scrupulously observed.” (People v. Geltman, 267 App. Div. 83, 84.)
The judgment of conviction should be reversed, the fine remitted and the revocation of the license of defendant-appellant to operate a motor vehicle vacated and the case is directed to be remitted to the City Magistrate’s Court of the City of New York (Vehicle Accident Court), Borough of Manhattan, for further action in accordance with this opinion.
Glennon, J. P., Dore, Cohn, Callahan and Shientag, J J., concur.
Judgment unanimously reversed, the fine remitted and the revocation of the license of defendant-appellant to operate a motor vehicle vacated and the matter remitted to the City Magistrate’s Court of the City of New York (Vehicle Accident Court), Borough of Manhattan, for further action in accordance with opinion. Settle order on notice.